Citation Nr: 0408258	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  00-05 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable evaluation for a right 
nostril scar.

2. Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active military duty from March 1969 to 
August 1972. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO).  The veteran has since relocated to 
the jurisdiction of the St. Petersburg, Florida RO.
 
The Board in March 2001 issued a decision denying a 
compensable rating for a right nostril scar, and remanding 
the issue of entitlement to a total disability rating for 
nonservice-connected pension purposes.  The veteran appealed 
the denial to the United States Court of Appeals for Veterans 
Claims (Court), and in November 2001, the Court granted a 
Joint Motion for Partial Remand, requiring development 
inclusive of notice of the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), and additional development including a 
dermatological examination addressing the veteran's nostril 
scar.  

In May 2002, the Board attempted to conduct development under 
the since invalidated provisions of 38 C.F.R. § 19.9(a)(2) 
(2003).

The RO has yet to fully develop the veteran's claim of 
entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes despite the Board's 
March 2001 remand of that appealed claim.  The Board sua 
sponte revisits that issue, adding additional instructions to 
ensure compliance with the VCAA by the RO in the course of 
remand development.  Contrary to the April 2003 deferred 
rating decision the Board does not find the veteran's August 
6, 2001 statement to be a withdrawal of a claim for pension 
benefits.
 
On appeal the veteran has raised the issues of entitlement to 
service connection for post traumatic stress disorder, 
bilateral hearing loss, gastroesophageal reflux disease, 
psoriasis, and chronic headaches.  These issues, however, are 
not currently developed or certified for appellate review.  
Accordingly, they are referred to the RO for appropriate 
action.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action required on your part.


REMAND

During the pendency of this appeal the VCAA became effective.  
The VCAA significantly added to the statutory law concerning 
VA's duties when processing claims for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This law redefined the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).  

Unfortunately, in light of case law promulgated since the 
Board's March 2001 decision, it is evident that the appellant 
has not been afforded proper notice of how the VCAA applies 
to his claims.  Hence, he must be afforded notice of the 
provisions of the VCAA specifically applicable to the issues 
remanded, to include notice of the evidence that has been 
obtained by VA, and notice of evidence that is necessary to 
substantiate the claims of entitlement to a compensable 
evaluation for a right nasal scar, and entitlement to a 
permanent and total disability evaluation for pension 
purposes.  Additionally, VA must notify the veteran what 
portion of this evidence VA will secure, and what portion of 
any necessary evidence he personally must submit.  Further, 
the appellant must be provided notice to submit all pertinent 
evidence in his possession.  38 U.S.C.A. §§ 5100, 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Additionally, in retrospect, the 
April 2003 VCAA letter not only failed to specifically 
address the issues on appeal, but it was not issued in the 
chronological sequence prior to initial RO adjudication, as 
set forth in 38 U.S.C.A. §§ 5100, 5103(a).  Thus, additional 
development is necessary so that the RO may address whether 
the appellant has been prejudiced by VA's failure to follow 
the VCAA's chronological development sequence.  

As noted above, the Board attempted to develop this case 
under the provisions of 38 C.F.R. § 19.9(a)(2).  That 
regulation was invalidated in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (2003).  
Further, the veteran has not waived RO consideration of any 
evidence developed by the Board. As such, remand is necessary 
to comply with the November 2001 joint motion.  Accordingly, 
a VA dermatological examination must be conducted to address 
the severity of the veteran's right nostril scar.  In light 
of the joint motion for remand, the examining dermatologist 
must focus solely on the nature and extent of the nasal scar.  

Additionally, since the November 2001 remand new rating 
criteria have been issued regarding the evaluations to be 
assigned to skin disorders.  Under the previous rating 
criteria, a moderate disfiguring scar of the head, face, or 
neck was rated 10 percent.  A 30 percent rating was for 
assignment for a severe scar, especially if producing a 
marked and unsightly deformity of the eyelids, lips, or 
auricles.  The 10 percent rating could be increased to 30 
percent if in addition to tissue loss or cicatrisation there 
was marked discoloration, color contrast, or the like. 38 
C.F.R. § 4.118, Diagnostic Code 7800 (2002).
 
Under 38 C.F.R. § 4.118, Code 7800 (2003), a disfiguring scar 
of the head, face, or neck with one characteristic of 
disfigurement warrants a 10 percent rating.  When such 
disfigurement involves visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features, inclusive of the nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, and lips, or 
with two or three characteristics of disfigurement, a 30 
percent rating is warranted.  The eight characteristics of 
disfigurement are as follows: a scar 5 or more inches (13 
centimeters) in length; a scar at least one-quarter inch wide 
(0.6 centimeters) at widest part; scar surface or contour 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding 6 square inches (39 square centimeters); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding 6 square inches (39 square centimeters); 
underlying soft tissue missing in an area exceeding 6 square 
inches (39 square centimeters); skin indurated and inflexible 
in an area exceeding 6 square inches (39 square centimeters).  

The old rating criteria of Code 7804 provide that a 10 
percent rating was assignable for a superficial scar which 
was tender and painful on objective demonstration.  The new 
rating criteria of Code 7804 similarly provide for a 10 
percent rating for a superficial scar which is painful on 
examination.

All pertinent medical records will be sought in furtherance 
of the veteran's appealed claims.  The record reflects that 
by a November 2000 Social Security Administration decision, 
the veteran has been afforded Social Security disability 
benefits effective from the veteran's fiftieth birthday in 
April 2000.  The Court has held that where a veteran is in 
receipt of Social Security disability benefits, the medical 
records underlying that award are relevant to issues such as 
those on appeal here.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  As such, these medical records must be 
obtained for association with the claims folder.  

Accordingly, the Board finds that the following additional 
development is warranted: 

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the VCAA, and 
implementing regulations is 
completed.  The RO must provide the 
claimant with a VCAA notice letter 
which notifies him of the evidence 
necessary to substantiate his claims 
of entitlement to a compensable 
evaluation for a right nostril scar, 
and entitlement to a permanent and 
total disability rating for 
nonservice-connected pension 
purposes.  This must include notice 
of what specific evidence VA will 
secure, and what specific evidence 
the claimant must submit to 
substantiate his claims.  Quartuccio.  
While the claimant is ultimately 
responsible to provide the necessary 
evidence, the RO should inform him 
that VA will make efforts to obtain 
any additional as-yet-unobtained 
relevant evidence, such as VA and 
non-VA medical records, or records 
from government agencies, if he 
identifies such records and the 
custodians thereof.  VA must notify 
the claimant of evidence he 
identified that could not be obtained 
so that he may attempt to obtain the 
evidence himself.  

2.  In light of case law holding that 
the VCAA has retroactive application, 
the RO must address whether it was 
prejudicial error for VA not to have 
notified the claimant of 
applicability of the provisions of 
the VCAA enacted in 2000 prior to 
initial December 1999 adjudication of 
the claims on appeal.  38 U.S.C.A. 
§§ 5100, 5103(a).  

3.  The RO should obtain and 
associate with the claims file the 
medical records underlying the 
veteran's award of Social Security 
disability benefits. 

4.  Thereafter, the claimant should 
be notified what evidence VA has 
obtained and that which it has not 
yet obtained pertinent to his claims.  
The veteran should be asked to 
provide copies of any pertinent 
medical records.  The claimant should 
also be asked to identify any 
additional medical records, VA or 
private, which may be pertinent to 
his claims but have not yet been 
associated with the claims folders.  
This particularly includes any and 
all records indicating any of the 
following: the nature and severity of 
his right nostril scar, the nature 
and severity of all disabilities from 
which he may suffer, and how each 
disability may impact his capacity 
for gainful employment.  The claimant 
should also provide contact 
information and necessary 
authorizations and releases to permit 
VA to obtain any additional treatment 
records.  Thereafter, the RO should 
attempt to obtain all indicated 
records which are not already in the 
claims files, to include records 
indicated by the claimant.  The RO 
should inform the claimant of the 
outcome of each records request.  If 
records are not obtained from any 
private source identified by the 
claimant, the RO must notify him that 
VA was unable to secure these records 
and notify him that he is responsible 
for securing these records if he 
desires that VA consider them.  All 
records and responses received should 
be associated with the claims 
folders.

5.  Thereafter, the claims folders 
and a copy of this remand must be 
provided to a VA dermatologist, for 
an examination solely for the purpose 
of assessing the nature and severity 
of the veteran's service-connected 
right nostril scar.  The 
dermatologist must review the claims 
folders and this remand, and conduct 
an examination directed at the right 
nostril scar alone.  The examiner 
must address the following questions.  
There is some redundancy to these 
questions, but this is due to the 
necessity of rating the scar under 
both new and old criteria for skin 
conditions.  Hence, please answer all 
questions.  

A.  Is the scar slight, moderate, or 
severe in its degree of 
disfigurement?  (The scar may be 
considered severe particularly when 
it produces a marked and unsightly 
deformity of the eyelids, lips, or 
auricles.)

B.  Which, if any, of the following 
are characteristic of the scar: 
tissue loss, cicatrisation, marked 
discoloration, or marked color 
contrast.

C.  Of the following eight 
characteristics of disfigurement, 
which, if any, are present for the 
veteran's service-connected right 
nostril scar:

1.	Scar 5 or more inches (13 
centimeters) in length;
2.	Scar at least one-quarter 
inch wide (0.6 centimeters) 
at its widest part;
3.	Scar surface or contour 
elevated or depressed on 
palpation;
4.	Scar adherent to underlying 
tissue; 
5.	Skin hypo- or hyper-
pigmented in an area 
exceeding 6 square inches 
(39 square centimeters); 
6.	Skin texture abnormal 
(irregular, atrophic, shiny, 
scaly, etc.) in an area 
exceeding 6 square inches 
(39 square centimeters);
7.	Underlying soft tissue 
missing in an area exceeding 
six square inches (39 square 
centimeters); 
8.	Skin indurated and 
inflexible in an area 
exceeding 6 square inches 
(39 square centimeters).

D.  Does any scar disfigurement 
involve visible or palpable tissue 
loss?

E.  Is there disfigurement (as 
opposed to merely a scar) involving 
either a gross distortion or 
asymmetry of the nose?

F.  Is the scar tender and painful on 
objective demonstration?

5.  The RO should arrange for the 
veteran to undergo a VA pension 
examination, including evaluation by 
appropriate VA examiners, to 
determine the nature and extent of 
all disabilities found to be present.  
The claims folders and a copy of this 
remand must be made available to and 
reviewed by the examiner(s) prior to 
the requested study and the 
examination report(s) should reflect 
that such a review was made.  The 
examiner(s) must describe the impact 
of the veteran's disabilities on his 
industrial adaptability.  All 
appropriate diagnostic testing deemed 
necessary to render clinically 
supported diagnoses should be 
administered.  Any diagnosed disorder 
must be evaluated for the specific 
purpose of assessing the relative 
degree of industrial impairment 
caused by that disorder, in light of 
the veteran's recorded medical and 
vocational history.  Each examiner 
should describe what types of 
employment activities are limited 
because of the disorders and whether 
sedentary employment is feasible.

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), for each 
diagnosed musculoskeletal disorder, 
the examination report must address 
any weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with 
use, incoordination, painful motion, 
and pain with use, and provide an 
opinion as to how these factors 
result in any limitation of motion.  
If the veteran describes flare-ups of 
pain, the examiner must offer an 
opinion as to whether there would be 
additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an 
opinion as to the nature and extent 
of any additional disability during a 
flare-up that fact should be so 
stated.

If a psychiatric disorder is found, a 
global assessment functioning score 
should be assigned and an explanation 
as to what the assigned score means 
should be provided.  See American 
Psychiatric Association's QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA 
FROM DSM-IV, 46-7 (1994).

If it is determined that the veteran 
is currently totally disabled, then 
the examiner(s) should provide an 
opinion as to whether the evidence 
indicates that each disability which 
contributes to the finding of a 
combined "total" disability is 
expected to continue throughout the 
veteran's lifetime at the same level 
or whether it may improve with 
treatment.  The veteran's age may be 
considered.  A complete rationale for 
each opinion expressed must be 
provided.  The examination report 
should be typed.

6.  The veteran is hereby notified 
that it is his responsibility to 
report for the examination(s) and to 
cooperate in the development of the 
claims.  The consequences for failure 
to report for a VA examination 
without good cause may include denial 
of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2003).  In the event that the 
veteran does not report for the 
aforementioned examination(s), 
documentation should be obtained 
which shows that notice scheduling 
the examination(s) was sent to the 
veteran's last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

7.  After the requested development 
has been completed, the RO should 
review the examination reports to 
ensure that they are in complete 
compliance with the directives of 
this remand.  If the reports are 
deficient in any manner, the RO must 
implement corrective procedures at 
once. 

8.  Thereafter, and following any 
other appropriate development, the RO 
should readjudicate the remanded 
claims.  Regarding the claim of 
entitlement to a permanent and total 
disability rating for nonservice-
connected pension purposes, the 
rating action should list each 
chronic disability and the percentage 
rating assigned to each disorder.  If 
the determinations remain to any 
extent adverse to the claimant, he 
and his representative must be 
provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  They should then be 
afforded the applicable time to 
respond.  Particular care and 
attention must be afforded to 
ensuring that the claimant has been 
provided complete notice of what VA 
will do and what the claimant must 
do.  Quartuccio.  Care must be 
exercised to ensure that prejudicial 
error did not result from any failure 
to provide complete and timely 
notice, pursuant 38 U.S.C.A. §§ 5100, 
5103(a).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




